     Case 5:20-cr-00145 Document 64 Filed 01/06/21 Page 1 of 4 PageID #: 175



                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON


UNITED STATES OF AMERICA


v.                                   CRIMINAL ACTION NO. 5:20-00145-2


RODNEY WHEELER


                                   O R D E R


             On the 5th day of January 2021, the United States of

America appeared by Erik S. Goes, Assistant United States

Attorney, and the defendant appeared in person and by Lorena

Litten, Assistant Federal Public Defender.


             The defendant informed the court that he wished to

withdraw his plea of NOT GUILTY to the single-count indictment

in this action and enter the plea of guilty to the single-count

indictment.      After the court explained to him the charge

contained in the single-count indictment, the defendant withdrew

his plea of NOT GUILTY and entered the plea of GUILTY as charged

in the single-count indictment.
   Case 5:20-cr-00145 Document 64 Filed 01/06/21 Page 2 of 4 PageID #: 176



           Before accepting the plea, the court personally

addressed the defendant pursuant to Rule 11, Federal Rules of

Criminal Procedure, and informed the defendant of the nature of

the charges contained in the single-count indictment, the

elements of the offense, and the rights to which the defendant

is entitled.


           The court being satisfied from the admissions of the

defendant that a factual basis exists for the plea, and further

that the plea was made voluntarily and that the defendant

understands the nature of the charge, the elements of the

offense, the mandatory minimum penalty, if any, and the maximum

possible penalty provided by law for the offense to which the

plea is offered, defendant's plea is hereby accepted and the

written plea of guilty executed by the defendant in the presence

of the court is ORDERED filed.


           Accordingly, IT IS ADJUDGED that the defendant, upon

his plea of GUILTY, is hereby found guilty and convicted of one

violation of Title 18, United States Code, Section 371 as

charged in the single-count indictment.




                                     2
   Case 5:20-cr-00145 Document 64 Filed 01/06/21 Page 3 of 4 PageID #: 177



           It is ORDERED that the Probation Department of this

court shall conduct a presentence investigation of the defendant

and disclose the presentence report to the defendant and to

counsel by February 22, 2021; counsel shall communicate to the

Probation Department by March 8, 2021, any objections to the

presentence report; the presentence report, together with an

addendum setting forth any unresolved objections, shall be

submitted to the court by March 22, 2021; and the defendant

shall appear before the court for sentencing at 1:30 p.m. on

April 5, 2021.


           Unless otherwise ordered, the probation officer is

directed not to disclose the probation officer's sentencing

recommendation except to the court.


           It is ORDERED that the government and the defendant

may file a sentencing memorandum addressing the sentencing

factors set forth in 18 U.S.C. § 3553(a) on or before

March 29, 2021.


           The defendant was released on bond.




                                     3
   Case 5:20-cr-00145 Document 64 Filed 01/06/21 Page 4 of 4 PageID #: 178



           The Clerk is directed to forward copies of this order

to the defendant, all counsel of record, the United States

Probation Department, and the United States Marshal.


                                   DATED:    January 6, 2021




                                     4
